DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.

Response to Amendment
The amendments and remarks, filed on 8/5/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 8/5/2022, has been entered.  The claim amendments overcome the 112(b) rejection of claim 1. 

Claim Status
Claims 1-15 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akai et al (US 20100221768 A1; hereinafter “Akai”; already of record) in view of Deutsch et al (US 20200399571 A1; hereinafter “Deutsch”; already of record). 
Regarding claim 1, Akai teaches a well (Akai; para [79]; Fig. 2b; culture dish) for cultivating biological material (Akai; Abstract), 
wherein the well comprises a top opening (Akai; Fig. 2b; Image 1) and a bottom area (Akai; para [78]; Fig. 2a, 2b; a bottom wall 2; examiner interprets the bottom area as including the bottom wall and structures below the inner walls), wherein the bottom area comprises a first internal edge (Akai; para [78]; Fig. 2a, 2b; well 4; examiner interprets the edge of the outermost well 4 as the internal edge as seen in Image 1 below), 
wherein the well further comprises a second internal edge (Akai; para [78]; Fig. 2b; the interior of the inner walls 5; examiner interprets the top of inner walls 5 as the second internal edge), an upper cylinder extending from the top opening to the second internal edge (Akai; Fig. 2b; examiner notes that the “second internal edge” is formed by inner walls 5 which is an upper cylinder as seen in Fig. 2b), a cylindrical pipetting notch (Akai; para [74]; The outer moat holds medium or water, so that it can be used for washing pipettes), and a barrier wall located between the pipetting notch and the bottom area (Akai; para [79]; Fig. 2b; outer moat 11 that is formed of an inner wall 10 and the side wall of the culture dish; examiner notes that the inner wall separates the pipette from the bottom area of the cell-holding parts 3), 
wherein the bottom area extends from the second internal edge to a bottom of the well (Akai; Fig. 2b; examiner notes the bottom wall 2 extends from the inner walls 5 to the well 4 as seen in Image 1).  


    PNG
    media_image1.png
    282
    360
    media_image1.png
    Greyscale

Image 1. Figure 2b as taught by Akai.
Akai does not teach wherein the second internal is arranged on top of the first internal edge, and wherein the first and second internal edges form the barrier wall.  
However, Deutsch teaches an analogous art of a cell culturing device (Deutsch; Abstract) comprising a well (Deutsch; para [61]; Fig. 4E; a multi-well plate having a hydrogel matrix embossed with picoliter chambers) and a bottom area (Deutsch; para [60]; Fig. 4E; plates are fabricated having optically transparent polymer or glass bottoms), wherein the bottom area comprises a first internal edge (Deutsch; Fig. 4E; examiner indicates the first internal edge in Image 2), well further comprises a second internal edge (Deutsch; Fig. 4E; examiner indicates the second internal edge in Image 2), and wherein the second internal edge is arranged on top of the first internal edge (Deutsch; Fig. 4E), and wherein the first and second internal edges form the barrier wall (Deutsch; para [155]; Fig. 10, 14; examiner notes that the first and second internal edges separates the well from the outer border as seen in Fig. 14).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the second internal edge of Akai to be arranged on top of the first internal edge to form the barrier wall as taught by Deutsch, because Deutsch teaches that the formation of the barrier wall allows for different cell types to be measured (Deutsch; para [139]). 

    PNG
    media_image2.png
    207
    633
    media_image2.png
    Greyscale

Image 2. Figure 4E as taught by Deutsch.
Regarding claim 2, modified Akai teaches the well according to claim 1, with the well and bottom area. 
Akai does not teach wherein the well is configured to receive a hydrogel drop in its bottom area, wherein the first internal edge is configured to force the hydrogel to develop a dome surface after a hydrogel drop of sufficient volume has been placed in the bottom area of the well.
However, Deutsch teaches an analogous art of a cell culturing device (Deutsch; Abstract) wherein the well is configured to receive a hydrogel drop in its bottom area (Deutsch; para [107]; Fig. 4; A liquid agarose droplet is positioned on top of support 22; examiner notes that it is well known in the art that agarose is a hydrogel), wherein the first internal edge is configured to force the hydrogel to develop a dome surface after a hydrogel drop of sufficient volume has been placed in the bottom area of the well (Deutsch; para [108]; Fig. 4B; A liquid agarose droplet is positioned on top of support 22 within through-hole 14).  It would have been obvious to one of ordinary skill in the art to have modified the well of modified Akai to receive a hydrogel drop in its bottom area as taught by Deutsch, because Deutsch teaches agarose has advantageous mechanical and optical properties (Deutsch; para [169]).
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 3, modified Akai teaches the well according to claim 2 (examiner notes the well of Akai is modified to comprise the hydrogel drop as taught by Deutsch discussed above in claim 2), wherein the well comprises a microwell-structure, wherein the microwell-structure comprises a multitude of microwells (Akai; para [79]; Fig. 2b; groups of cell-holding parts 3, each consisting of 9 wells 4), wherein the microwell-structure is formed in the hydrogel in the bottom area of the well (Deutsch; para [108]; Fig. 4B; A liquid agarose droplet is positioned on top of support 22 within through-hole 14).
Regarding claim 4, modified Akai teaches the well according to claim 1, wherein at least a part of the first internal edge and/or the second internal edge is essentially circumferential and/or essentially ring-like (Akai; Fig. 2b; examiner notes the top image of Fig. 2b shows that the inner wall 5 is circumferential).
Regarding claim 5, modified Akai teaches the well according to claim 4, wherein the first internal edge is located between a bottom of the well and the second internal edge (Akai; Fig. 2b; the  top of well 4’s wall, interpreted as the “first internal edge”, is between the inner wall 5, interpreted as “second internal edge”, and the bottom of wells 4).
Regarding claim 6, modified Akai teaches the well according to claim 4, wherein at least a part of the well is essentially cylindrical (Akai; para [69]; Fig. 2b; well of a cell-holding part preferably contains a conical or circular cone-shaped portion), wherein at least a part of the upper cylinder and/or the bottom area is essentially cylindrical with an essentially round section (Akai; Fig. 2b).
Regarding claim 7, modified Akai teaches the well according to claim 6, wherein an internal diameter of the bottom area is smaller than an internal diameter of the upper cylinder (Akai; Fig. 2b; examiner notes the internal diameter of the bottom of each cell holding part 3 is smaller than the upper cylinder which extends to the outer moat 11).
Regarding claim 8, modified Akai teaches the well according to claim 1, wherein the well comprises a first hollow cylinder (Akai; para [79]; Fig. 2b; adjacent wells are separated by inner walls 5 surrounding them from the other area within the culture dish), wherein the first hollow cylinder comprises a first top rim, wherein at least a part of the first top rim forms the first internal edge (Akai; Fig. 2b; examiner interprets the top of the inner walls 5 as the first top rim, thus is at least a part of the first internal edge), wherein the first hollow cylinder extends from the a bottom of the well towards the top opening (Akai; Fig. 2b), wherein the first hollow cylinder is placed concentrically inside the bottom area wherein an external diameter of the first hollow cylinder equals the internal diameter of the bottom area (Akai; Fig. 2b; each respective cell holding part 3 has an internal diameter equal to the first hollow cylinder formed by the inner walls 5).
Regarding claim 9, modified Akai teaches the well according to claim 8, wherein the well comprises a second hollow cylinder (Akai; para [79]; Fig. 2b; an outer moat 11 that is formed of another inner wall 10), wherein the second hollow cylinder comprises a second top rim, wherein at least a part of the second top rim forms the second internal edge (Akai; Fig. 2b; examiner interprets the top of the inner wall 10 as the second top rim, thus is at least a part of the second internal edge).
Regarding claim 10, modified Akai teaches the well according to claim 6, wherein the upper cylinder and the bottom area and the first internal edge are molded into one and the same workpiece, wherein the second internal edge is also molded into the same workpiece (Akai; para [76]; when a culture dish made of a plastic material is produced, the culture dish can be produced by a conventionally used molding method, such as injection molding), wherein the workpiece is made from plastic and/or wherein a wall thickness of the workpiece is essentially constant throughout the entire well (Akai; para [76]; Specific examples of such material include inorganic materials such as metal, glass, and silicon, and organic materials represented by plastic).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akai in view Deutsch, and in further view of Lichtenberg et al (US 20180187136 A1; hereinafter “Lichtenberg”; foreign priority filed on 6/1/2015; already of record). 
Regarding claim 11, modified Akai teaches the well according to claim 6, wherein the well comprises a longitudinal axis of the upper cylinder (Akai; para [10]; The culture dish depth of each well ranges from 50 µm to 200 µm) and the pipetting notch (Akai; para [74]; The outer moat holds medium or water, so that it can be used for washing pipettes).
Akai does not teach wherein the pipetting notch is cylindrical, essentially circular cylindrical, wherein a longitudinal axis of the pipetting notch, wherein a distance between the longitudinal axis of the pipetting notch and the longitudinal axis of the upper cylinder is smaller than a sum of an inner radius of the upper cylinder and an inner radius of the pipetting notch, such that the upper cylinder and the pipetting notch overlap, at least along a fraction of the depth of the well, such that an opening is present between the pipetting notch and the upper cylinder.
However, modified Lichtenberg teaches an analogous art of a multiwell plate (Lichtenberg; para [118] Fig. 1; multiwell plate 1) wherein a well (Lichtenberg; para [118] Fig. 1; well 2) comprising a pipetting notch (Lichtenberg; para [120]; Fig. 2; pipette tip 29), wherein the pipetting notch is cylindrical, essentially circular cylindrical (Lichtenberg; Fig. 2; examiner notes that it is well known in the art that pipetting tips are cylindrical in shape).  It would have been obvious to one of ordinary skill in the art to have modified the pipetting notch of Akai to be cylindrical as taught by Lichtenberg, because Lichtenberg teaches that the pipette tip removes excess culture medium (Lichtenberg; para [103]).  Modified Akai teaches wherein a longitudinal axis of the pipetting notch and a longitudinal axis of the upper cylinder are parallel (Lichtenberg; Fig. 2; the pipette tip is parallel to the side wall of the wells as seen in Fig. 2; examiner notes that the pipetting notch of Lichtenberg would be parallel to the upper cylinder of Akai), wherein a distance between the longitudinal axis of the pipetting notch and the longitudinal axis of the upper cylinder is smaller than a sum of an inner radius of the upper cylinder and an inner radius of the pipetting notch, such that the upper cylinder and the pipetting notch overlap (Lichtenberg; Fig. 2; examiner notes that the pipetting notch of Lichtenberg would overlap with the upper cylinder of Akai as seen in Lichtenberg Fig. 2), at least along a fraction of the depth of the well, such that an opening is present between the pipetting notch and the upper cylinder (Lichtenberg; para [119, 120]; Fig. 2; The well 2 comprises an open upper section 21…a pipette tip 29 is inserted into the well 2).  
Regarding claim 12, modified Akai teaches the well according to claim 11 (the pipetting notch of Akai is modified to be cylindrical as taught by Lichtenberg discussed above in claim 11), wherein a height of the pipetting notch equals the sum of a height of the upper cylinder and a height of the bottom area (Lichtenberg; para [67]; Fig. 2; the lower section has a height of 0.375 mm; examiner notes the pipette tip height is seen in Fig. 2 of Lichtenberg and Akai teaches that the depth of each well preferably ranges from approximately 50 µm to 200 µm) wherein a height of the barrier wall equals the height of the bottom area (Akai; para [72]; the depth of each well preferably ranges from approximately 50 µm to 200 µm).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a height of the well (examiner notes the height of the well is equal to the upper cylinder and bottom area) of Akai is a result effective variable that gives the well known and expected results of depending on cell types.  In the absence of a showing of unexpected results, the Office maintains the height of the well would have been within the skill of the art as optimization of a results effective variable, because the height differs depending on the type of cell (Akai; para [72]).  
Regarding claim 13, modified Akai teaches a multi-well plate (Akai; para [79]; Fig. 2b; On the bottom wall 2, 4 groups of cell-holding parts 3) comprising a multitude of the wells (Akai; para [79]; Fig. 2b; groups of cell-holding parts 3, each consisting of 9 wells 4) according to claim 11.
Regarding claim 14, modified Akai teaches the multi-well plate according to claim 13, characterized in that wherein the multi-well plate comprises a main body (Akai; 2b), wherein the wells and/or all hollow cylinders and/or all internal edges and/or all pipetting notches are molded into the main body (Akai; para [76]; 2b; the culture dish can be produced by a conventionally used molding method), wherein a wall thickness of the main body is essentially constant throughout the main body (Akai; Fig. 17).
Regarding claim 15, Deutsch teaches a method for manufacturing a multi-well plate according to claim 13, comprising:
forming a main body comprising the multitude of the wells (Akai; Fig. 2b), wherein the main body is formed by means of injection molding (Akai; para [76]; 2b; the culture dish can be produced by a conventionally used molding method, injection molding processing). 
Akai does not teach injecting a hydrogel drop into the bottom area of each well, and stamping a microwell-structure into each hydrogel drop. 
However, Deutsch teaches an analogous art of a cell culturing device (Deutsch; Abstract) for injecting a hydrogel drop into the bottom area of each well (Deutsch; para [108]; Fig. 4; A liquid agarose droplet is positioned on top of support 22 within through-hole 14), and stamping a microwell-structure into each hydrogel drop (Deutsch; para [108]; Fig. 4; A stamping/embossing device 30 is pushed into the agarose to form micro-chambers 17).  It would have been obvious to one of ordinary skill in the art to have modified the method of modified Akai to inject a hydrogel drop and stamp a microwell-structure into each hydrogel drop as taught by Deutsch, because Deutsch teaches agarose has advantageous mechanical and optical properties (Deutsch; para [169]). 

Response to Arguments
	Applicant’s arguments filed, 8/5/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  Additionally, the previous prior art rejection is withdrawn and a new prior art rejection is applied.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796